     Case 2:90-cv-00520-KJM-DB Document 6074 Filed 01/18/19 Page 1 of 2

 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   JAY C. RUSSELL
     ADRIANO HRVATIN
 4   Supervising Deputy Attorneys General
     ELISE OWENS THORN, State Bar No. 145931
 5   TYLER V. HEATH, State Bar No. 271478
     IAN MICHAEL ELLIS, State Bar No. 280254
 6   TOBIAS G. SNYDER, State Bar No. 289095
     Deputy Attorneys General
 7    1300 I Street, Suite 125
      P.O. Box 944255
 8    Sacramento, CA 94244-2550
      Telephone: (916) 210-7325
 9    Fax: (916) 324-5205
      E-mail: Tyler.Heath@doj.ca.gov
10   Attorneys for Defendants

11                           IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                      SACRAMENTO DIVISION

14

15
     RALPH COLEMAN, et al.,                              Case No. 2:90-cv-00520 KJM-DB (PC)
16
                                            Plaintiffs, NOTICE OF DEFENDANTS’
17                                                      COMPLIANCE WITH DECEMBER 14,
                    v.                                  2018 ORDER REGARDING
18                                                      PRODUCTION OF DOCUMENTS TO
                                                        THE NEUTRAL EXPERT
19   GAVIN NEWSOM, et al.,

20                                       Defendants. Judge:              The Honorable
                                                                         Kimberly J. Mueller
21

22         The Court’s December 14, 2018 order directed Defendants to provide two categories of

23   documents to the Court’s neutral expert: (a) all Medication Administration Process Improvement

24   Project protocols; and (b) “the business rules and/or data dictionary for the CERNER EHRS

25   (Electronic Health Record System) that produces the reports regarding actual data for patient

26   tracking, scheduling, outcomes, and any other reports” implicated by Dr. Michael Golding’s

27   allegations. (ECF No. 6038 at 2.) To meet the Court’s order, Defendants produced the following

28   documents to the neutral expert on January 9, 2019:
                                                     1
                             Not. Defs.’ Compliance Dec. 14, 2018 Doc. Prod. Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6074 Filed 01/18/19 Page 2 of 2

 1         1.    Medication Administration Process Improvement Project protocols. The California

 2   Correctional Health Care Services does not use the term “protocols” as part of its data analytics

 3   nomenclature, and the seven categories the Court identified in its December 14, 2018 order of

 4   appointment for the neutral team’s analysis (ECF No. 6033) do not concern MAPIP data. To

 5   meet the Court’s order, Defendants produced documents describing the system of rules and

 6   processes related to MAPIP.

 7         2.    The California Correctional Health Care Services’ Electronic Health Record System

 8   Data Dictionary.

 9         3.    CDCR’s Performance Report Indicator Descriptors.

10         4.    CDCR’s current business rules that govern the mental health data that is filtered into

11   various performance report indicators.

12         The Court’s order also required Defendants to produce “Dashboard, CDCR self-monitoring,

13   and/or Mental Health Performance Reports for whatever timeframe Mr. Stevens deems

14   necessary.” (ECF No. 6038 at 2.) Mr. Stevens did not request any such documents before

15   Defendants’ January 9, 2019 production. This notice confirms Defendants’ compliance with the

16   Court’s December 14, 2018 order.

17   Dated: January 18, 2019                                Respectfully submitted,
18                                                          XAVIER BECERRA
                                                            Attorney General of California
19                                                          ADRIANO HRVATIN
                                                            Supervising Deputy Attorney General
20
                                                            /s/ Tyler V. Heath
21
                                                            TYLER V. HEATH
22                                                          Deputy Attorney General
                                                            Attorneys for Defendants
23
     CF1997CS0003
24   33747265.docx

25

26

27

28
                                                       2
                             Not. Defs.’ Compliance Dec. 14, 2018 Doc. Prod. Order (2:90-cv-00520 KJM-DB (PC))
